        Case 2:20-mj-00193-DB Document 4 Filed 12/22/20 Page 1 of 1

                                                                           FILED
                        UNITED STATES DISTRICT COURT               December 22, 2020
                       EASTERN DISTRICT OF CALIFORNIA               CLERK, US DSITRICT COURT
                                                                      EASTERN DISTRICT OF
                                                                           CALIFORNIA


UNITED STATES OF AMERICA,                        Case No. 2:20-mj-00193-DB

                 Plaintiff,

      v.                                             ORDER FOR RELEASE OF
                                                      PERSON IN CUSTODY
ANDREY NIKOLAYEVICH KALUGIN,

                 Defendant.

TO:    UNITED STATES MARSHAL:

      This is to authorize and direct you to release ANDREY NIKOLAYEVICH

KALUGIN , Case No. 2:20-mj-00193-DB Charge 18 USC § 1425, from custody for

the following reasons: for the following reasons:

                       Release on Personal Recognizance

                       Bail Posted in the Sum of $

                          X   Unsecured Appearance Bond $        50,000 (co-signed)

                              Appearance Bond with 10% Deposit

                              Appearance Bond with Surety

                              Corporate Surety Bail Bond

                              (Other): With conditions of release as stated on the
                          X
                              record in court.

      Issued at Sacramento, California on December 22, 2020 at 2:14 PM.

Dated: December 22, 2020
